Citation Nr: 0927316	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Guy Wiener, Claimant's 
Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted entitlement to 
service connection for PTSD evaluated as 50 percent disabling 
in July 2006.   

The Veteran testified at a Board hearing in May 2009 before 
the undersigned Acting Veterans Law Judge.  

The Veteran's testimony at the May 2009 hearing raised an 
informal claim for entitlement to service connection for 
erectile dysfunction secondary to his service-connected 
psychiatric disability.  That claim is referred to the agency 
of original jurisdiction for appropriate development.  


FINDING OF FACT

The evidence shows that the symptoms and manifestations of 
the Veteran's service-connected PTSD result in occupational 
and social impairment with deficiencies in most areas but not 
in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He has also been afforded a formal VA 
examination in October 2006 and January 2008 to evaluate the 
nature, extent and severity of this condition.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  

The Veteran contends that his psychiatric disability is worse 
than reflected by the initial rating assigned and that the 
condition warrants an initial 70 percent rating.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Veteran's service-connected PTSD is rated using the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130 (2008).  A 50 percent disability evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2008).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2008).

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
in the range of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed. 
1994) (DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130 (2008); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

After a review of the evidence, the Board agrees with the 
Veteran and finds that an initial 70 percent rating is 
warranted.

A statement from a private PTSD therapist in April 2006 
provides a history of the Veteran's service and that while 
serving in Vietnam, he was wounded in January 1970 and a 
friend was killed that same month.  On his return, he 
married, had three children, and later was divorced.  He had 
been at his present job for approximately 26 years and mainly 
worked by himself.  He was diagnosed with PTSD which was 
combat connected.  His symptoms were anger disorder, 
depression, social isolation, and sleep disorder.  An initial 
GAF score of 42 was assigned.  

At a VA PTSD examination in October 2006, the Veteran 
reported having sleep difficulties with nightmares with 
combat related content and content he cannot remember.  He 
also had experiences during the day that reminded him of his 
Vietnam experiences.  He tried to avoid thoughts, feelings, 
conversations associated with his Vietnam related 
experiences.  Although he tried to interact with social 
groups, he felt disconnected and different.  He had held the 
same job for many years but he was often tired or depressed 
and stated that he had abused his annual leave and sick 
leave.  He had been able to stay employed as his work place 
afforded flexibility, particularly to veterans.  He had a 
chronic course of symptoms of re-experiencing, of avoidance 
and arousal since his service in Vietnam.  The impact on his 
relationships had been severe, resulting in a divorce and 
estrangement from his wife and children.  For the prior seven 
years, he had lived by himself, living out of boxes, rarely 
preparing food and having poor self-care, especially when he 
did not have the energy to go to work.  His psychosocial 
circumstances were isolated.  He went to a private group 
weekly for treatment of PTSD and had one on one sessions 
monthly, but was not receiving any medication. 

The Veteran's thought process and communications generally 
revealed no sign of formal thought disorder and he had no 
difficulty in communicating.  He was oriented to person, 
place, and time.  His speech was of normal volume and pace 
with no sign of impediment.  His affect was anxious with 
undercurrents of anger and sadness.  His mood was depressed.  
There was no evidence of perceptual distortion beyond a vivid 
reliving sometimes experienced when viewing television 
coverage of conflicts that remind him of Vietnam.  His 
thought form was generally linear and his associations were 
intact.  His thought content had evidence of ruminations 
about the impact of his symptoms on his relationship and on 
his work performance over the years since his discharge.  He 
denied having current suicidal intent.  He had had suicidal 
thoughts but it was not acceptable to act on them because of 
his beliefs.  He denied having homicidal thought or intent.  
He described his memory as relatively okay, but his short-
term memory was often impaired.  His impulse control was fair 
to good.  His judgment was generally fair and his insight was 
fair.  His sleep was quite disrupted which sometimes 
compromised his ability to maintain hygiene and daily 
functions of living.  The sleep disruptions also compromised 
his ability and energy to prepare food.  

The examiner concluded that the Veteran had serious symptoms 
of PTSD that had seriously impacted his social functioning, 
his relationships and his work performance in the decades 
since his discharge from military service.  The diagnosis was 
PTSD.  The GAF score assigned was 45.  

In November 2006 he was seen at a VA mental health clinic for 
the first time for a follow-up visit.  The Intake Evaluation 
noted the Veteran appeared well groomed, calm and 
cooperative.  He appeared depressed and had signs of nervous 
energy.  His affect was flat/restricted and dysthymic.  His 
mood was depressed.  His thought process was linear and 
logical, articulate.  He had increased speech latency when 
asked specific questions regarding PTSD.  He denied having 
audio or visual hallucinations although had some disturbances 
when having a PTSD flashback.  He denied suicidal or 
homicidal ideations.  He mentioned brief thoughts of hurting 
others at times, but would never do anything.  His cognition 
was grossly intact.  His insight and judgment were fair.  The 
diagnoses were PTSD, and major depressive disorder versus 
dysthymic disorder and more history was to be obtained to 
further determine.  A GAF score of 50 was assigned. 

When seen the following day by a VA physician, the Veteran 
felt that he had no friends.  His appearance was with very 
depressed mood and his affect was very restricted.  Thought 
processes were goal directed.  He admitted to suicidal 
thoughts and sometimes violent thoughts but stated that he 
would never act on them and never had.  He was alert and 
oriented times three.  His insight and judgment were fair to 
limited.  The examiner described the Veteran as suffering 
with severe PTSD.  

Throughout the appeal the Veteran's private PTSD therapist 
has written letters in support of the Veteran's claim.  In 
December 2006, the therapist wrote that the Veteran's work 
situation had deteriorated over the years.  He worked alone 
as a machinist on an outdated machine.  No one bothered with 
him which had a negative effect on him.  He was not reliable 
when it came to taking time off when he wanted to due to 
stress.  He resisted doing anything new.  His depression was 
affecting his ability to function independently, 
appropriately and effectively.  He had difficulty in adapting 
to stressful situations at work.  The therapist felt that the 
Veteran should have a 70 percent disability evaluation.  A 
GAF score of 42 was assigned.  

In May 2007, the PTSD therapist noted that the Veteran had 
been out of work for about two months due to a work injury to 
his right foot.  Due to that injury he had bunkered in more.  
He attended his individual counseling sessions and group 
therapy but his depression had negatively affected his 
motivation to leave his home.  He was having a hard time 
functioning independently, appropriately and effectively and 
had difficulty in adapting to stressful situations at work.  
His anger was easily provoked.  A lady friend tried to help 
him and he kept pushing her off.  His psychiatrist had 
increased his medication.  At his last visit he was 
cooperative, clean and casually dressed.  His speech was 
logical, but he did little initiating of conversation.  His 
facial affect was flat.  His cognitive function was alert and 
oriented but with memory impairment.  His concentration was 
poor.  Judgment and insight were fair.  No delusions or 
hallucinations were evident.  There was no risk of danger to 
self or to others.  Since the last report, his depression, 
anxiety and sleeping had gotten worse.  A GAF score of 42 was 
assigned. 

In August 2007, the private PTSD therapist's report was 
essentially the same as that in May 2007.  The GAF score 
assigned was 42.  With the report was submitted an August 
2007 lay statement from a lady friend of the Veteran's who 
wrote of her observations of the Veteran's behavior over the 
prior 18 months and the impact on his activities and their 
relationship.  

In February 2008, the private PTSD therapist wrote that the 
Veteran was back to work at the same job after being off work 
due to an injury to his foot.  The report was essentially the 
same as the two prior reports with the additional comment 
that a letter from the Veteran's psychiatrist also gave 
credence to the claim increase.  The GAF score assigned was 
42.

In September 2008, the private PTSD therapist wrote that the 
Veteran's symptoms were the worse since coming home from 
Vietnam.  He was now on sleep medication, had problem with 
intimacy and with pressure his anger ratcheted up 
involuntarily.  His speech was coherent.  No delusions or 
hallucinations were evident.  His affect was blunt.  He was 
orientated.  He had memory impairment and had poor 
concentration, attention span, judgment and insight.  He was 
no risk to himself or to others.  He isolated himself.  His 
GAF score assigned was 40.  

In April 2009, the private PTSD therapist wrote that the 
Veteran was moving to a new living situation.  The therapist 
noted that in Vietnam the Veteran had been with a group that 
changed position every day and since Vietnam he moved many 
times.  His GAF score assigned was 40.

VA outpatient treatment records from November 2006 to April 
2008 show the Veteran was seen at a mental health clinic for 
regularly scheduled appointments for medication evaluation.  
During this period, he was neatly or casually dressed on most 
visits and his appearance was disheveled on some.  His mood 
was depressed, severely depressed or dysphoric and affect was 
restricted or extremely restricted.  He was severely 
isolated.  He had no friends at work.  His children lived in 
another city.  His thought processes were goal directed.  He 
had no active suicidal thoughts but thought that he was 
better off dead.  He admitted to having passive thoughts of 
suicide but no plans or intentions.  He had no homicidal 
ideation.  He had feelings of hopelessness.  He denied 
auditory hallucinations or delusions.  He had no psychosis.  
He was alert and oriented times three.  His insight and 
judgment were fair to limited at times or adequate.  A GAF 
score of 41 was assigned.  

In May 2007, the Veteran related that although he was with 
other veterans on Memorial Day he did not feel comfortable 
and tended to socially isolate.  He felt that medication was 
helping with his energy levels.  He stopped going to a 
bowling group that he had joined to try to socialize as he 
did not enjoy it.  

In November 2007 when seen by his primary care provider the 
Veteran commented that he only saw his children three times a 
year.  

In August 2007, a VA physician who cared for the Veteran 
wrote a letter in support of the Veteran's appeal for an 
increased rating.  She discussed symptoms in relation to the 
criteria for a 70 percent disability evaluation for PTSD.  It 
was her opinion that the Veteran had been attempting his best 
to maintain his life and his work but he was severely 
disabled and met the criteria for a 70 percent rating.  

At a VA examination in January 2008, the examiner noted that 
there had been no periods of remission of symptoms and the 
Veteran's symptoms had maintained and increased to severe 
levels.  The Veteran had deficiencies in work, family and 
social relationships, and in thinking and mood.  He was 
clearly depressed and his depression was secondary to his 
PTSD.  Depression was also reflected in his lack of 
maintenance in his home and lack of eating.  He did not have 
active suicidal ideation, but had extreme feelings of 
worthlessness, survivor's guilt, and passive suicidal 
ideation.  His significant depression impaired him during the 
weekends when he did nothing, including taking care of his 
personal hygiene.  He had impaired impulse control 
particularly when driving when road rage was manifested.  He 
had difficulty adapting to any stressful circumstance, which 
included any social circumstance, and this had impacted his 
ability to work.  He had been unable to maintain effective 
relationships.  He had less contact with his children.  He 
had no friends.  He had withdrawn from a relationship with a 
lady friend whom he pushed out of his life because of his 
inability to maintain a relationship.  The GAF score assigned 
was 41 because of the severity of his condition.  The Veteran 
had serious symptoms and serious impairment in social and 
occupational functioning.   

In April 2008, the Veteran talked about having visited with 
his children and grandchildren at Christmas.  The Veteran 
also mentioned that at work he was the only machinist in his 
area and so work was difficult.  

The VA physician who saw the Veteran for medication 
evaluations wrote again in April 2008 with some of the same 
information as in the August 2007 letter.  She also commented 
that the Veteran's affect had always been extremely 
restricted due to his severe depression.  A notation by 
another doctor that the Veteran walked with a slow gait was 
related to psychomotor slowing or retardation related to 
severe clinical depression.  She also stated there was note 
of no active suicidal ideation but passive suicidal ideation 
in his hopelessness, lack of interest or caring about his 
self as manifested by his disheveled appearance and feelings 
of guilt and questions as to why he should be alive with no 
value of his own life.  

The Veteran testified in September 2008 as to his symptoms 
and treatment.  He described the effect of his PTSD on his 
daily activities and that he was alone at work and at home.  
He testified that he saw his mother every two weeks or so.  
Although he testified that he could not really work with 
others, he was not clear as to whether he worked by himself 
due to not getting along with others or due to the type of 
work he performed.  To avert having altercations, he just 
avoided everybody.  

The Veteran testified in May 2009 that he continued to work 
as a machinist and could retire at the end of the year.  He 
denied having any interaction or social life with his co-
workers.  He described his symptoms and the effect on his 
daily activities, employment and social activities.  He had a 
lady friend who was basically the only person with whom he 
had social contact.  They would go out to see other people 
but he did not like going.  He denied having contact with his 
children.  He had given some thought to suicidal ideation.  

After a review of the evidence of record, the Board finds 
that the Veteran's PTSD has been manifested by symptoms that 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas, due to symptoms of at least 
passive suicidal ideation, severe depression that 
occasionally interferes with the Veteran's ability to perform 
activities of daily living, anger, difficulty concentrating, 
difficulty in adapting to stressful circumstances, impaired 
impulse control while driving, and difficulty in establishing 
and maintaining effective relationships.  Indeed, the 
evidence of record reflects that the Veteran has exhibited 
such symptomatology throughout the time frame on appeal, and 
that such symptoms have resulted in deficiencies in the areas 
of thinking, family, social relations, mood, and work.  
Consequently, giving the Veteran the benefit of the doubt, 
the Board finds that a 70 percent rating is warranted for his 
service- connected PTSD. 

While the Board finds that the evidence supports the grant of 
a 70 percent rating for PTSD, it finds that the Veteran's 
disability picture due to his service-connected psychiatric 
disorder does not more nearly approximate the criteria 
required for a 100 percent rating.  38 C.F.R. § 4.7.  

The evidence shows that the Veteran continues to work at the 
same place of employment where he has been employed for 
almost thirty years.  Although he has social impairment, 
total social impairment is not shown.  Although the Veteran 
testified recently that he was not in contact with his 
children, earlier evidence showed he did maintain some 
contact with his children and grandchildren.  He also contact 
with a lady friend, participated in some social activities 
and participated in group therapy.  Symptoms of gross 
impairment in thought processes or communication are not 
shown.  Although one examiner noted increased speech latency 
when asked questions about PTSD, other evidence shows the 
Veteran's speech was logical, of normal volume and pace with 
no sign of impediment.  His thought process was articulate, 
linear, logical and goal directed.  There was no evidence of 
inappropriate behavior.  Persistent delusions or 
hallucinations are not shown in the evidence of record.  

The evidence does not show the Veteran had persistent danger 
of hurting himself or others.  Although he shows passive 
suicidal ideation, he has consistently denied having plans or 
intent.  Although on occasion he mentioned having brief 
thoughts of hurting others, he stated he would never do 
anything and he has consistently denied homicidal ideation.  
Although the evidence indicates some limitation of short term 
memory, his long term memory was intact.  There is no 
evidence that he suffered memory loss for names of close 
relatives, own occupation or his own name.  Disorientation to 
time or place is not shown.  The Veteran was consistently 
described as oriented to time and place.  The evidence shows 
the Veteran's depression interfered with his ability to 
perform some activities of daily living including maintenance 
of minimal personal hygiene usually limited to weekends when 
he was not doing anything and he appeared disheveled at some 
appointments.  However, the Veteran reported that during the 
week when he was working he showered and for most 
appointments he appeared groomed.  Although one GAF score 
during the period was 40 which is the high end of a range 
which reflects major impairment in several areas, the other 
GAF scores were in the range from 41 to 50 which reflects 
serious symptoms.  

Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
rating.  The preponderance of the evidence is against a 
finding that the Veteran's service-connected PTSD is 
productive of total social and occupational impairment.  

The Veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his psychiatric impairment.  There is no contention 
or indication that his PTSD necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  38 C.F.R. § 
3.321(b)(1).  The Board finds that to the extent that the 
Veteran's psychiatric disorder interferes with employment 
that is contemplated in the 70 percent rating assigned.  
Thus, the Board finds that referral for consideration of an 
extraschedular rating is not appropriate.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
However, staged ratings are not indicated here as the Board 
finds the Veteran's PTSD has continuously been 70 percent 
disabling, the maximum level of disability, since July 31, 
2006, the effective date of service connection.  All 
reasonable doubt has been resolved in his favor in making 
this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

An initial 70 percent rating for PTSD is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


